RESPONSE TO AMENDMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status
Claims 1–20 are pending.
Claims 1-3, 5, 9–15 and 18–20 are rejected.
Claims 4, 6–8 and 16–17 are objected to.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/19/2021 has been entered.
 Response to Arguments
Applicant’s arguments, see pages 10–15, filed 1/22/2021, with respect to the rejection(s) of claim(s) 1–20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Chang et al. (2012/0070090), Glover et al. (2017/0067748)*, Tanioka et al. (2011/0282570), Zhou NPL ("Deep Convolutional Neural Networks for Map-Type Classification", May 26, 2018), and Bostick et al. (2018/0202811).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 12 and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), and further in view of Glover et al. (2017/0067748).
Regarding claims 1 and 13, Tanioka substantially teaches A location providing method implemented by a server comprising at least one processor configured to execute computer-readable instructions included in a memory, the location providing method comprising (¶¶15-16):
extracting, by the at least one processor, matched location information corresponding to the image based on the text (Fig. 2; ¶29, via step 252, device 101 can take a picture of map 202 using camera 118; ¶31, image recognition server 121 can analyze and extract information associated with image 222, including address, geographic coordinates, etc; Fig. 3; ¶39, ability to extract information using OCR methods is disclosed; see also Fig. 4A; Figs. 3 and 4A; ¶41, particular address of interest can be obtained, for example location 304 as shown in handwritten map 302),

However, Tanioka does not explicitly teach extracting, by the at least one processor, text from an image received through a messaging application executed on a first client; generating, by the at least one processor, a message containing the image and reference location information, the extracting the matched location information including extracting respective matched location information associated with a plurality of points of interest (POIs); determining a cluster corresponding to the respective matched location information of two or more POIs among the plurality of POIs; the reference location information corresponding to a center point of the cluster; and
Chang from the same field of endeavor teaches extracting, by the at least one processor, text from an image received through a messaging application executed on a first client (Fig. 2A, 3A; ¶9, image can be captured via system such as 208 which can be transmitted to server 206 in a form of, for example, an instant messaging application such as Jabber using XMPP protocols; see also ¶5 and 12);
generating, by the at least one processor, a message containing the image and reference location information (¶9, user can capture an image of a map; identifying of text within an image can be done via optical character recognition methods, such as, for example, name of a town that is displayed on the map; ¶12, a first computing device has the ability to determine 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Tanioka using Chang to easily move information from one device to another device employing a well-known technology such as instant messaging (¶4). Such ease of data movement would have facilitated use cases such as a user wanting to move the same information to several different devices using medium such as instant messaging, or even to share the information amongst other users which is a popular activity generally performed on mobile devices.
However, the teachings do not explicitly teach the extracting the matched location information including extracting respective matched location information associated with a plurality of points of interest (POIs); determining a cluster corresponding to the respective matched location information of two or more POIs among the plurality of POIs; the reference location information corresponding to a center point of the cluster; and
Glover from the same field of endeavor teaches the extracting the matched location information including extracting respective matched location information associated with a plurality of points of interest (POIs) (Fig. 2A/2B, user can enter a query to receive relevant point of interest information such as nearby businesses; ¶52, search system 300 can conduct a detailed search of relevant queries, including determination of search area 800 and relevant POIs within that area as determined to be a part of cluster of POIs);
determining a cluster corresponding to the respective matched location information of two or more POIs among the plurality of POIs (Fig. 8; ¶52, searched and identified relevant POIs located within search area 800 or likely relevant POIs within search area can be identified as being within a cluster 810, for example);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Glover to receive more relevant information regarding the ability of the message receiving device to display more pertinent information, such as the ability to show relevant POIs in a properly zoomed in level. For example, Tanioka provides the ability to gather relevant points of interest as shown in 402 which is relayed via messaging system to a user displayed map in step 416; however, it does not explicitly show that any sort of center information is transmitted. However, it would have been obvious for one ordinarily skilled in the art to transmit this center reference point as taught in Glover because the random locations to be displayed as taught in Tanioka Figure 4 would not necessarily represent a center point of a current location of the user device, which the center reference point would act as a useful anchor point in displaying all of the points of interests in a properly zoomed in level of the maps display of Tanioka’s client device. One ordinarily skilled in the art before the effective filing date of the invention would have recognized that maps applications in general show the user device’s current location as the center point from which to show all relevant points of interests with zoomed out level of view, but by relaying information about the center point of relevant points of interests as taught in Glover would have improved Tanioka’s ability to display its own relevant points of interest in a properly zoomed in level which would yield a faster understanding of the spatial recognition of the user trying to understand where the points of interest are located on the displayed map.

Regarding claim 12, Tanioka, Chang and Glover teaches A non-transitory computer-readable record medium storing instructions that, when executed by at least one processor, .

Claims 2, 9 and 18 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), further in view of Glover et al. (2017/0067748), and further in view of Zhou NPL ("Deep Convolutional Neural Networks for Map-Type Classification", May 26, 2018).
Regarding claim 2, Tanioka, Chang and Glover teach the limitations of claim 1. However, the teachings do not explicitly teach determining, by the at least one processor, whether the image is a map image using machine learning based image classification.
Zhou NPL from the same field of endeavor teaches determining, by the at least one processor, whether the image is a map image using machine learning based image classification (Abstract; p. 2, available dataset can be identified using machine learning and deep learning techniques to identify type of maps for a given dataset, such as topographic map, urban scene map, etc.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zhou NPL to advance the progress of geographical artificial intelligence prevalent in everyday life such as Google Maps, Bing Maps, etc. Tanioka would have been improved by searches being conducted using images as well as simple text searches or location information searches as taught in Tanioka, Chang, and Glover.

Regarding claims 9 and 18, Tanioka, Chang and Glover teach the limitations of claims 1 and 13 respectively. Tanioka further teaches wherein the providing the message causes the one or more second clients to generate and display a map address corresponding to the matched location information (¶18, map assist module 114 can drive a camera to capture pictures and store them; ¶17, it can assist in navigation of a user with respect to an image of a map captured .

Claims 3 and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), further in view of Glover et al. (2017/0067748), further in view of Zhou NPL ("Deep Convolutional Neural Networks for Map-Type Classification", May 26, 2018), and further in view of Bostick et al. (2018/0202811).
Regarding claim 3, Tanioka, Chang, Glover and Zhou NPL teach the limitations of claim 2. However, the teachings do not explicitly teach wherein the extracting the text comprises extracting the text from the image using an optical character recognition (OCR) technique in response to determining the image is a map image.
Bostick from the same field of endeavor teaches wherein the extracting the text comprises extracting the text from the image using an optical character recognition (OCR) technique in response to determining the image is a map image (Fig. 3; ¶¶24-25, given a geographical/topological map, OCR methods can be performed on the image of the topological map to determine the names or text associated with different features displayed in the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.

Regarding claim 14, Tanioka, Chang and Glover teach the limitations of claim 13. However, the teachings do not explicitly teach wherein the at least one processor is configured to execute the computer-readable instructions to: determine whether the image is a map image 
Zhou NPL from the same field of endeavor teaches wherein the at least one processor is configured to execute the computer-readable instructions to: determine whether the image is a map image using machine learning based image classification (Abstract; p. 2, available dataset can be identified using machine learning and deep learning techniques to identify type of maps for a given dataset, such as topographic map, urban scene map, etc.), and
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Zhou NPL to advance the progress of geographical artificial intelligence prevalent in everyday life such as Google Maps, Bing Maps, etc. Tanioka would have been improved by searches being conducted using images as well as simple text searches or location information searches as taught in Tanioka, Chang, and Glover.
Bostick from the same field of endeavor teaches extract the text from the image using an optical character recognition (OCR) technique in response to determining the image is a map image (Fig. 3; ¶¶24-25, given a geographical/topological map, OCR methods can be performed on the image of the topological map to determine the names or text associated with different features displayed in the map).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.

Claims 5, 10, 11, 15, 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tanioka et al. (2011/0282570) in view of Chang et al. (2012/0070090), further in view of Glover et al. (2017/0067748), and further in view of Bostick et al. (2018/0202811).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Glover to receive more relevant information regarding current location of a device. By having the ability to receive information from alternative sources [i.e. Google/search engine/etc.] having relevancy such as nearby locations of diners as shown in Glover, the teachings of Tanioka would have been improved to make the mobile device to be an even more useful device that gives relevant food location information when the user gets hungry.
However, the teachings do not explicitly teach selecting a reference location matched to the image based on the matched location information, wherein the extracting the matched location information includes extracting location information associated with a matched point of interest (POI) name corresponding to the text by referring to a POI table including the plurality of POIs,
Bostick from the same field of endeavor teaches selecting a reference location matched to the image based on the matched location information, wherein the extracting the matched location information includes extracting location information associated with a matched point of interest (POI) name corresponding to the text by referring to a POI table including the plurality of POIs (Figs. 2A and 3; ¶¶36-37, a feature in a topological map such as shown in Fig. 3 at 300 which its names are extracted using OCR methods can be mapped onto specific location given location information found in map data 117 so that the relevant topological map information can be accessed from the map 320),


Regarding claims 10 and 19, Tanioka, Chang and Glover teach the limitations of claims 1 and 13 respectively. Chang further teaches the image is included in another message by the messaging application (Fig. 2A, 3A; ¶9, image can be captured via system such as 208 which can be transmitted to server 206 in a form of, for example, an instant messaging application such as Jabber using XMPP protocols; see also ¶5 and 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon Tanioka using Chang to easily move information from one device to another device employing a well-known technology such as instant messaging (¶4). Such ease of data movement would have facilitated use cases such as a user wanting to move the same information to several different devices using medium such as instant messaging, or even to share the information amongst other users which is a popular activity generally performed on mobile devices.
However, the teachings do not explicitly teach wherein the providing the message is performed in response to determining the text matches a POI name, and the matched location information corresponds to the POI name.
Bostick from the same field of endeavor teaches wherein the providing the message is performed in response to determining the text matches a POI name (¶36, OCR can determine names of features contained in the image, such as landmarks, building, etc.; ¶37, location matching the text can be searched in map data 117 for particular locations that were determined by the OCR), and

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.

Regarding claims 11 and 20, Tanioka, Chang, Glover and Bostick teach the limitations of claims 10 and 19 respectively. Bostick further teaches wherein the providing the message comprises providing additional information that includes Internet content associated with the match location information (¶29, for example, relevant locations such as a bus route can be identified; to help with navigation, mapping program 112 can retrieve "a timetable associated with the bus line" in order to determine expected arrival time of bus route needed to reach the destination; ¶10, network communications over Internet is possible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to improve upon the teachings using Bostick to improve navigation systems by providing more useful information with respect to user navigating from one point to another on a mobile device of Tanioka.
Allowable Subject Matter
Claims 4, 6–8 and 16–17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAE KIM whose telephone number is (571)270-0621. The examiner can normally be reached on Monday-Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAE KIM/
Examiner, Art Unit 2458                                                                                                    
/KEVIN T BATES/              Supervisory Patent Examiner, Art Unit 2458